UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 2 ) Check the appropriate box: þ Preliminary Information Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement EQUINOX INTERNATIONAL, INC. (Name of Registrant as Specified in Its Charter) Nevada 80-0324801 (State of Incorporation) (Employer Identification Number) 3300 South Decatur, #10542 Las Vegas NV 89102 (267) 295-7814 (Address of Registrant’s Principal Office) Payment of Filing Fee (Check the appropriate box): þ No Fee Required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: Common (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: EQUINOX INTERNATIONAL, INC. NOTICE OF ACTION BY WRITTEN CONSENT OF THE SHAREHOLDERS DATE OF NOTICE APRIL , 2010. ITEMS OF CONSENT (1) Approval of transaction and definitive agreement withBiostem US L.L.C. (Biostem), whereby the Company will acquire an assignment of certain technology rights from Biostem in exchange for 20,400,000 new unregisteredcommon shares of the Company; (2) amendment of theCompany’s articles of incorporation to increase itsauthorized capital and change its name; (3) a change ofcontrol of the Company to either Biostem or the membersof Biostem; and (4) the election of three personsnominated by Biostem to serve as directors of theCompany. ACTION TAKEN AS OF A majority of the Company's stockholders approved theabove actions by written consent on February 25, 2010. April , 2010 EQUINOX INTERNATIONAL, INC., A Nevada Corporation On behalf of the Board of Directors /s/Robert T. Yurckonis Robert T. Yurckonis, President and C.E.O. INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Pursuant to the requirements of Section 14(c) of the Securities and Exchange Act of 1934, as amended, and Section 78.320(2) of the Nevada Revised Statutes, this Information Statement and Notice of Action by Written Consent of the Shareholders is being furnished by Equinox International, Inc. (the "COMPANY"), a Nevada corporation, to you and other holders of record of the common stock of the Company as of the close of business on April , 2010, to provide information with respect to actions taken by written consent of the holders of a majority of the outstanding shares of Company common stock.
